Title: From Alexander Hamilton to Sharp Delany, 2 February 1792
From: Hamilton, Alexander
To: Delany, Sharp


Treasury Department, February 2, 1792. Questions two entries in Delany’s “account with the United States.” States: “The Register of the Ship Blum Hoff Lady has been transmitted to me by the Collector of Burlington. He mentions that this vessel departed from his district without any papers, and that she has since sailed from Philadelphia. I wish to be informed if she brought any goods into your district from Burlington, whether she obtained a new register with a surrender of the old one, and in whose names: also what measures were taken to obtain the delivery of the certificate of Registry, No 101, for which bond was given in your office.”
